Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Hopfinger on 05/11/21

The application has been amended as follows: 

1.    (Previously Presented) A computer implemented method for indicating, by a station, a preference to receive a single-user multiple input multiple output (SU-MIMO) transmission from an access point (AP), comprising:

generating, by the station, an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard compliant action frame, wherein the IEEE 802.11 standard compliant action frame comprises a IEEE 802.11 standard compliant action field that specifies a preference request to receive the SU-MIMO transmission from the AP, and the IEEE 802,11 standard complaint action frame comprises a cause field and a cost field, where the cause field indicates a cause for preferring to receive the SU-MIMO transmission from the AP. and the cost field indicates a cost associated with the cause:

transmitting, by the station, the IEEE 802.11 standard compliant action frame to the AP; receiving, by the station, an acknowledgement frame from the AP, wherein the acknowledgement frame indicates the AP is configured to transmit the SU-MIMO transmission to the station; and
receiving, by the station, data from the AP via the SU-MIMO transmission.

3.    (Previously Presented) The method of claim 1, wherein the IEEE 802.11 standard compliant action frame is specified as a vendor specific action frame based at least in part on a category field in the IEEE 802.11 standard compliant action frame.

4.    (Previously Presented) The method of claim 1, wherein the IEEE 802.11 standard compliant action field comprises an organization identifier field and a multi-user (MU) toggle field, and wherein the organization identifier field specifies a vendor identifier for the AP, and the MU toggle field specifies the preference to receive the SU-MIMO transmission.

5.    (Canceled)

6.    (Original) The method of claim 1, the receiving the data from the AP via the SU-MIMO transmission further comprising:

receiving, by the station, the data from the AP via the SU-MIMO transmission until expiration of a timer, wherein the timer is set based at least in part on the receiving of the acknowledgement frame from the AP.

7.    (Previously Presented) The method of claim 1, further comprising:

generating, by the station, a second IEEE 802.11 standard compliant action frame, wherein the second IEEE 802.11 standard compliant action frame comprises a second IEEE 802.11 standard compliant action field that indicates a second preference request to join a multi-user multiple input multiple output (MU-MIMO) transmission;

transmitting, by the station, the second IEEE 802.11 standard compliant action frame to the AP;

determining, by the station, that a second acknowledgement frame was not received from the AP in response to the second IEEE 802.11 standard compliant action frame; and

retransmitting, by the station, the second IEEE 802.11 standard compliant action frame to the AP responsive to expiration of a timer.

8.    (Previously Presented) The method of claim 1, the transmitting further comprising: transmitting, by the station, the IEEE 802.11 standard compliant action frame in response to

receiving a channel sounding frame from the AP.

9.    (Previously Presented) The method of claim 1, the transmitting further comprising: transmitting, by the station, the IEEE 802.11 standard compliant action frame based at least

in part on a presence of incoming traffic for the station.



completing an in progress transmission.

11.    (Previously Presented) The method of claim 1, further comprising:

receiving, by the station, a beacon frame from the AP, wherein the beacon frame comprises an information element that specifies at least one of a vendor or a model number of the AP;

generating, by the station, an association request frame based at least in part on the information element, wherein the association request frame indicates the station is capable of receiving a multi-user multiple input multiple output (MU-MIMO) transmission; and transmitting, by the station, the association request frame to the AP.

12.    (Previously Presented) An access point (AP), comprising: a memory;

a transceiver; and

at least one processor communicatively coupled to the memory and the transceiver, wherein the at least one processor is configured to:

receive, by the transceiver, an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard compliant action frame from a station, wherein the IEEE 802.11 standard compliant action frame 

determine to use the SU-MIMO transmission with the station based at least in part on the preference request; and

transmit, by the transceiver, an acknowledgement frame to the station responsive to the determination, wherein the acknowledgement frame indicates that the AP is configured to use the SU-MIMO transmission with the station.

13.    (Previously Presented) The AP of claim 12, wherein the IEEE 802.11 standard compliant action frame comprises a vendor specific action frame based at least in part on a category field in the IEEE 802.11 standard compliant action frame, and the at least one processor is further configured to:

determine that a vendor identifier in an organization identifier field in the IEEE 802.11 standard compliant action frame matches a vendor of the AP.

14.    (Previously Presented) The AP of claim 12, wherein to determine to use the SU-MIMO transmission with the station the at least one processor is further configured to:



15.    (Previously Presented) The AP of claim 12, wherein the at least one processor is further configured to:

transmit, by the transceiver, a beacon frame to the station, wherein the beacon frame comprises an information element that specifies at least one of a vendor or a model number of the AP;

receive, by the transceiver, an association request frame from the station based at least in part on the information element, wherein the association request frame indicates the station is capable of receiving a multi-user multiple input multiple output (MU-MIMO) transmission; and

in response to the receiving the association request frame, transmit, by the transceiver, data to the station using the MU-MIMO transmission.

16.    (Previously Presented) The AP of claim 12, wherein the at least one processor is further configured to:

receive, by the transceiver, the IEEE 802.11 standard compliant action frame from the station in response to transmitting a channel sounding frame to the station.



generating an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard compliant action frame, wherein the IEEE 802.11 standard compliant action frame comprises a IEEE 802.11 standard compliant action field that specifies a preference request to join a multi-user multiple input multiple output (MU-MIMO) transmission from an AP;

transmitting, by a transceiver, the IEEE 802.11 standard compliant action frame to the AP; receiving, by the transceiver, an acknowledgement frame from the AP, wherein the acknowledgement frame indicates whether the AP decided to use a single-user multiple input multiple output (SU-MIMO) transmission or the MU-MIMO transmission with the at least one computing device based on the preference request; and

receiving, by the transceiver, data from the AP according to the SU-MIMO transmission or the MU-MIMO transmission indicated in the acknowledgment frame.

18.    (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the IEEE 802.11 standard compliant action frame is specified as a vendor specific action frame based at least in part on a category field in the IEEE 802.11 standard compliant action frame.

19.    (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the IEEE 802.11 standard compliant action field comprises an organization identifier field, a multi-user (MU) 

20.    (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the receiving comprises:

receiving, by the transceiver, the data from the AP according to the SU-MIMO transmission or the MU-MIMO transmission indicated in the acknowledgment frame until expiration of a timer, wherein the timer is set based at least in part on the receiving of the acknowledgement frame from the AP.

21.    (Previously Presented) The method of claim 1, the generating further comprising: generating, by the station, the IEEE 802.11 standard compliant action frame based on a vendor number or a model number of the AP.

22.    (Currently Amended) The method of claim [[5]] 1, wherein the cause field specifies the station is overheating or a power usage of the station is above a threshold level.

23.    (Previously Presented) The AP of claim 14, wherein the cause field specifies the station is overheating or a power usage of the station is above a threshold level.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461